Citation Nr: 0000543	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-04 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a chronic sinus 
disorder. 

3.  Entitlement to service connection for a chronic kidney 
disorder.

4.  Entitlement to service connection for a skin disorder, to 
include hives and dermatitis of the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1971 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.

During the June 1998 hearing, the veteran withdrew from 
appeal the issue of entitlement to service connection for 
left ear hearing loss.  The issue of entitlement to service 
connection for tinnitus was favorable resolved by the VAMROC 
and is therefore not now before the Board.  


FINDINGS OF FACT

1.  The evidence reveals a diagnosis of PTSD, evidence of the 
in-service incurrence of the disability, and medical evidence 
of a nexus between the disability and service.   

2.  There is no competent medical evidence of a nexus between 
the veteran's chronic sinus disorder and his period of active 
military service.  

3.  There is no competent medical evidence of a nexus between 
the veteran's alleged chronic kidney disorder and his period 
of active military service.  

4.  There is no competent medical evidence of a nexus between 
the veteran's skin disorder, to include hives and dermatitis 
of the hands and feet, and his period of active military 
service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1999).   

2.  The veteran's claim of entitlement to service connection 
for a chronic sinus disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

3.  The veteran's claim of entitlement to service connection 
for a chronic kidney disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).

4.  The veteran's claim of entitlement to service connection 
for a skin disorder, to include hives and dermatitis of the 
hands and feet, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Generally, service connection requires a finding that there 
is a current disability that has a definite relationship with 
an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

VA's duty to assist a veteran in developing facts pertinent 
to his claim is not triggered until and unless the veteran 
submits a well grounded claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).

1.  PTSD

Upon a review of the claims folder, the Board finds that the 
veteran's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented evidence of a current 
disability, evidence of the in-service incurrence of the 
disability, and medical evidence of a nexus between the 
current disability and service.  Epps, 126 F.3d at 1468.  
Therefore, the veteran's claim for service connection for 
PTSD is well grounded.  However, as discussed below, the 
Board finds that additional development is required before a 
proper decision on the merits may be made.  


2.  All Other Service Connection Claims

With respect to the veteran's claim for sinusitis, the Board 
initially notes that, although there is no evidence showing a 
physician's diagnosis of sinusitis, X-rays from the October 
1997 VA examination revealed bilateral maxillary sinusitis.  
In addition, the veteran testified in June 1998 that he was 
currently taken medication for sinus problems.  Therefore, it 
appears there is evidence of a current sinus disorder.  

With respect to the claim for a chronic kidney disorder, the 
Board observes that, although X-rays from the October 1997 VA 
examination were negative, June 1997 medical records from 
James D. Gardner, M.D., show that intravenous pyelogram (IVP) 
confirmed the presence of a large renal calculus in the left 
renal pelvis without obstruction.  For purposes of this 
discussion, the Board will assume that this finding 
represents a diagnosis of a current disability.  

Finally, the October 1997 VA dermatological examination shows 
a diagnosis of tinea pedis.  In addition, medical records 
from Dr. Gardner and Irwin Army Community Hospital reveal 
treatment for hives as recently as August 1997.  The Board 
accepts this evidence to establish the existence of current 
disability.    

For each claim, the veteran generally asserts that his 
related problems began in service.  This assertion is 
accepted as true for purposes of determining whether the 
claims are well grounded.  Arms, 12 Vet. App. at 193; 
Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 21. 

However, the Board finds that each of the veteran's claims is 
not well grounded because there is no medical evidence of a 
nexus between the veteran's current disorder and his period 
of active service.  First, the medical evidence simply fails 
to reveal any suggestion that current sinus problems are 
related to service.  Second, the Board notes that the 
evidence of record shows that a kidney problem, kidney stones 
with obstruction, was initially diagnosed in November 1994 at 
Irwin Army Community Hospital, more than three years after 
service.  Associated medical records document no assertion 
from the veteran and no opinion from a physician that the 
disorder was related to service.  Moreover, current medical 
evidence shows no opinion or other evidence that the current 
renal calculus is related to service.  Lastly, the Board 
observes that none of the medical evidence pertaining to 
treatment for any skin disorder relates that skin disorder to 
service.  In particular, treatment records from Irwin Army 
Community Hospital dated in 1993, relatively soon after 
service, contain no medical opinion that relates either the 
hives or the skin disorder on the feet to service.  Again, 
the more current medical evidence similarly lacks any nexus 
between the disorders and service.     

The Board notes that the October 1997 VA examiner recorded 
the veteran's history of having had sinus problems for many 
years.  Similarly, in June 1997 progress notes, Dr. Gardner 
recorded the veteran's report that he had experienced 
abdominal pain since 1991 and his return from the Persian 
Gulf.  The reports of the October 1997 VA general medical and 
dermatological examinations show that the veteran related 
having hives and a rash on his feet since Vietnam.  This 
evidence is insufficient to establish a well grounded claim.  
Medical history related by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

The Board acknowledges the veteran's statements and testimony 
that, since service, he has suffered continuous symptoms with 
respect to each claimed disability.  However, until a veteran 
"presents competent medical evidence to provide a 
relationship between his current disability and either an in-
service injury or his continuous symptomatology, his claim 
cannot be considered well grounded."  Voerth v. West, 13 
Vet. App. 117 (1999). 

In the final analysis, only the veteran himself has suggested 
that there is a relationship between each claimed disorder 
and his period of active service.  However, the veteran is a 
lay person.  Although he is competent to describe symptoms, 
he is not competent to offer evidence that requires medical 
knowledge, such as a determination of etiology.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  "Unsupported 
by medical evidence, a claimant's personal belief, however 
sincere, cannot form the basis of a well-grounded claim."  
Voerth, supra.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a chronic sinus disorder, a chronic kidney 
disorder, and a skin disorder, to include hives and 
dermatitis of the hands and feet.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for the above-discussed disorders, he should 
submit medical evidence showing that each claimed disorder is 
in some way related to service.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80. 


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.

Entitlement to service connection for a chronic sinus 
disorder is denied.  

Entitlement to service connection for a chronic kidney 
disorder is denied.  

Entitlement to service connection for a skin disorder, to 
include hives and dermatitis of the hands and feet, is 
denied. 



REMAND

As indicated above, the veteran's claim of entitlement to 
service connection for PTSD is well grounded.  Therefore, VA 
has a duty to assist the veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); Epps, 126 
F.3d at 1469.   

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  

The VAMROC denied the veteran's claim for service connection 
for PTSD essentially because there was no evidence of a 
verified in-service stressor.  The VAMROC acknowledged in its 
December 1997 rating decision that the veteran was assigned 
to a combat unit.  However, there is no indication that the 
VAMROC ever made a specific determination as to whether the 
veteran engaged in combat with the enemy.  As discussed 
above, if a favorable determination is made on that issue, 
the veteran's alleged combat-related stressors do not require 
verification.  

In this vein, the Board notes that the VAMROC has not 
submitted the veteran's service information to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) for 
information concerning possible combat activity experienced 
by the veteran's units in service or to verify the stressors 
described by the veteran.  

The veteran has described a traumatic incident from service, 
in which he saw his platoon sergeant seriously wounded.  He 
indicated that he could not provide names of the platoon 
sergeant or other witnesses because he had just been assigned 
to the unit.  However, the veteran relates that the incident 
occurred in 1972 when he was assigned to Company 229 AHB, 1st 
Cavalry Division.  Service personnel records show that he was 
assigned to this unit at the end of February 1972.  The 
veteran left Vietnam in May 1972.    

In addition, during the June 1998 hearing, the veteran 
indicated that his first unit, the 17th Cavalry, 101st 
Airborne Division, was disbanded in February 1972.  While he 
was in a convoy taking their equipment from Phu Bai to Da 
Nang for shipment back to the United States, the convoy was 
engaged in a firefight and several soldiers were wounded.  
Service personnel records show that the veteran was assigned 
to this unit as a light truck driver from the end of 
September 1971 to the end of February 1972.      

In each instance, the Board finds that the limited 
information provided by the veteran presents a sufficiently 
narrow time frame in which to search military records for 
verification of particular stressors or combat activity in 
general.  The Board finds that a remand is in order to 
accomplish additional development as to combat status and 
stressor verification.  Although the VAMROC should submit 
this information for verification without additional evidence 
from the veteran, the VAMROC notify the veteran of the 
pertinent information that it plans to submit to USACRUR and 
to request that he provide any more specific information he 
may recall, such as dates in relation to seasons, holidays, 
birthdays, etc., as well as additional identifying 
information concerning the soldiers he recalls being wounded, 
such as names or ranks.   

Accordingly, this issue is REMANDED to the VAMROC for the 
following action:

1.  The VAMROC should contact the veteran 
in writing and advise him that it will be 
sending information to USASCRUR for 
attempted verification of combat status 
or described stressors.  The VAMROC 
should specify the information to be sent 
to USASCRUR and ask that the veteran 
provide any more specific information he 
recalls, such as dates in relation to 
seasons, holidays, or birthdays, as well 
as names and ranks of the personnel he 
recalls as being wounded in service.  The 
veteran is advised that this information 
is vitally necessary to obtain supportive 
evidence of the described events and that 
he must be as specific as possible to 
facilitate a successful search.

2.  The VAMROC should review the file, 
including any response received from the 
veteran, and prepare a summary of all the 
claimed stressors.  This summary and a 
copy of the veteran's DD 214 and all 
associated service documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  The USASCRUR should 
be requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors, to include 
the unit history for the units the 
veteran was assigned to while in Vietnam.

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the VAMROC 
should so state in its report.  This 
report is then to be added to the claims 
folder.

4.  After completing the above actions 
the veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  Regarding the 
claim for PTSD, the VAMROC must provide 
the examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  The examiner must 
also determine whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the VAMROC.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1996), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the VAMROC should review 
the examination report.  If the report is 
not incomplete compliance with the 
instructions provided above, appropriate 
action should be taken.  Thereafter, the 
VAMROC should adjudicate the issue of 
service connection for PTSD in light of 
relevant statutes, regulations, and court 
decisions.  If the determination remains 
unfavorable to the veteran, the VAMROC 
should furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

